               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 ROBERT BOLD, et al,                           CV-18-109-GF-BMM

 Plaintiff,                                    ORDER

 vs.

 NUTRIEN AG SOLUTIONS, INC.
 f/k/a, CROP PRODUCTION
 SERVICES, INC. and LOVELAND
 PRODUCTS, INC.,

 Defendants.

       A hearing on Defendants’ Motion to Dismiss, Doc. 9, was held before the
undersigned in this matter on February 6, 2019. Accordingly, for reasons stated at
the motion hearing in open court, the Motion to Dismiss is DENIED IN PART
and GRANTED IN PART.

       DATED this 6th day of February, 2019.




                                      -1-
-2-
